             Case 1:17-cv-01727-GHW Document 42 Filed 09/03/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------x
 HOAI NGO,
                                Plaintiff.                Case No.: 17 Civ. 1727 (GHW)
                         -against-
                                                          DECLARATION OF VALDI LICUL IN
                                                          SUPPORT OF PLAINTIFF’S MOTION
 OPPENHEIMER & CO., INC.
                                                          TO VACATE ARBITRATION AWARD
                                 Defendant.
 -------------------------------------x


                 VALDI LICUL, under penalty of perjury, affirms and states as follows:

        1.       I am a member of the law firm of Vladeck, Raskin & Clark, P.C., attorneys for

plaintiff Hoai Ngo. I submit this Declaration in support of his motion to vacate the Arbitration

Award in the matter of Ngo, Hoai vs. Oppenheimer & Co., Inc., JAMS Ref No. 1425025377

entered June 20, 2019.

        2.       Attached as Exhibit A is a true and correct copy of the underlying Arbitration

Award, dated May 20, 2019. The parties received this Award on June 20, 2019.

        3.       Attached as Exhibit B is a true and correct copy of Ngo’s Statement of Claim in the

underlying arbitration, dated December 14, 2017.

        4.       Attached as Exhibit C is a true and correct copy of Defendant’s Answer to Ngo’s

Statement of Claim, dated March 1, 2018.

        5.       Attached as Exhibit D is a true and correct copy of Ngo’s Post-Hearing

Memorandum of Law, dated April 5, 2019.

        6.       Attached as Exhibit E is a true and correct copy of Oppenheimer’s Post-Hearing

Memorandum of Law, dated April 5, 2019.



1042894 v1
             Case 1:17-cv-01727-GHW Document 42 Filed 09/03/19 Page 2 of 5




        7.       Attached as Exhibit F is a true and correct copy of Ngo’s Post-Hearing Reply

Memorandum of Law, dated April 12, 2019.

        8.       Attached as Exhibit G is a true and correct copy of Oppenheimer’s Post-Hearing

Reply Memorandum of Law, dated April 12, 2019.

        9.       Attached as Exhibit H is a true and correct copy of the transcript of the hearing in

the underlying arbitration held March 4, 2019 through March 7, 2019.

        10.      Attached as Exhibit I is a true and correct copy of joint hearing Exhibit 1(a).

        11.      Attached as Exhibit J is a true and correct copy of joint hearing Exhibit 1(b).

        12.      Attached as Exhibit K is a true and correct copy of joint hearing Exhibit 1(c).

        13.      Attached as Exhibit L is a true and correct copy of joint hearing Exhibit 2.

        14.      Attached as Exhibit M is a true and correct copy of joint hearing Exhibit 3.

        15.      Attached as Exhibit N is a true and correct copy of joint hearing Exhibit 8.

        16.      Attached as Exhibit O is a true and correct copy of joint hearing Exhibit 9.

        17.      Attached as Exhibit P is a true and correct copy of joint hearing Exhibit 11(a).

        18.      Attached as Exhibit Q is a true and correct copy of joint hearing Exhibit 11(d).

        19.      Attached as Exhibit R is a true and correct copy of joint hearing Exhibit 11(e).

        20.      Attached as Exhibit S is a true and correct copy of joint hearing Exhibit 11(f).

        21.      Attached as Exhibit T is a true and correct copy of joint hearing Exhibit 11(g).

        22.      Attached as Exhibit U is a true and correct copy of joint hearing Exhibit 11(h).

        23.      Attached as Exhibit V is a true and correct copy of joint hearing Exhibit 11(i).

        24.      Attached as Exhibit W is a true and correct copy of joint hearing Exhibit 12(b).

        25.      Attached as Exhibit X is a true and correct copy of joint hearing Exhibit 12(c).

        26.      Attached as Exhibit Y is a true and correct copy of joint hearing Exhibit 12(d).




1042894 v1                                         2
             Case 1:17-cv-01727-GHW Document 42 Filed 09/03/19 Page 3 of 5




        27.      Attached as Exhibit Z is a true and correct copy of joint hearing Exhibit 12(e).

        28.      Attached as Exhibit AA is a true and correct copy of joint hearing Exhibit 12(f).

        29.      Attached as Exhibit BB is a true and correct copy of joint hearing Exhibit 13.

        30.      Attached as Exhibit CC is a true and correct copy of joint hearing Exhibit 15.

        31.      Attached as Exhibit DD is a true and correct copy of joint hearing Exhibit 16.

        32.      Attached as Exhibit EE is a true and correct copy of joint hearing Exhibit 17.

        33.      Attached as Exhibit FF is a true and correct copy of joint hearing Exhibit 18.

        34.      Attached as Exhibit GG is a true and correct copy of joint hearing Exhibit 19.

        35.      Attached as Exhibit HH is a true and correct copy of joint hearing Exhibit 20.

        36.      Attached as Exhibit II is a true and correct copy of joint hearing Exhibit 26.

        37.      Attached as Exhibit JJ is a true and correct copy of joint hearing Exhibit 27.

        38.      Attached as Exhibit KK is a true and correct copy of joint hearing Exhibit 28.

        39.      Attached as Exhibit LL is a true and correct copy of joint hearing Exhibit 29.

        40.      Attached as Exhibit MM is a true and correct copy of joint hearing Exhibit 30.

        41.      Attached as Exhibit NN is a true and correct copy of joint hearing Exhibit 32.

        42.      Attached as Exhibit OO is a true and correct copy of joint hearing Exhibit 33.

        43.      Attached as Exhibit PP is a true and correct copy of joint hearing Exhibit 34.

        44.      Attached as Exhibit QQ is a true and correct copy of joint hearing Exhibit 36.

        45.      Attached as Exhibit RR is a true and correct copy of joint hearing Exhibit 39.

        46.      Attached as Exhibit SS is a true and correct copy of joint hearing Exhibit 45.

        47.      Attached as Exhibit TT is a true and correct copy of joint hearing Exhibit 48.

        48.      Attached as Exhibit UU is a true and correct copy of joint hearing Exhibit 50.

        49.      Attached as Exhibit VV is a true and correct copy of joint hearing Exhibit 51.




1042894 v1                                         3
             Case 1:17-cv-01727-GHW Document 42 Filed 09/03/19 Page 4 of 5




        50.      Attached as Exhibit WW is a true and correct copy of joint hearing Exhibit 52.

        51.      Attached as Exhibit XX is a true and correct copy of joint hearing Exhibit 53.

        52.      Attached as Exhibit YY is a true and correct copy of joint hearing Exhibit 55.

        53.      Attached as Exhibit ZZ is a true and correct copy of joint hearing Exhibit 56.

        54.      Attached as Exhibit AAA is a true and correct copy of joint hearing Exhibit 59.

        55.      Attached as Exhibit BBB is a true and correct copy of joint hearing Exhibit 60.

        56.      Attached as Exhibit CCC is a true and correct copy of joint hearing Exhibit 70.

        57.      Attached as Exhibit DDD is a true and correct copy of joint hearing Exhibit 72.

        58.      Attached as Exhibit EEE is a true and correct copy of joint hearing Exhibit 79.

        59.      Attached as Exhibit FFF is a true and correct copy of joint hearing Exhibit 80.

        60.      Attached as Exhibit GGG is a true and correct copy of joint hearing Exhibit 85.

        61.      Attached as Exhibit HHH is a true and correct copy of joint hearing Exhibit 86(b).

        62.      Attached as Exhibit III is a true and correct copy of joint hearing Exhibit 90.

        63.      Attached as Exhibit JJJ is a true and correct copy of joint hearing Exhibit 91.

        64.      Attached as Exhibit KKK is a true and correct copy of joint hearing Exhibit 95.

        65.      Attached as Exhibit LLL is a true and correct copy of joint hearing Exhibit 96.

        66.      Attached as Exhibit MMM is a true and correct copy of joint hearing Exhibit 97.

        67.      Attached as Exhibit NNN is a true and correct copy of joint hearing Exhibit 98.

        68.      Attached as Exhibit OOO is a true and correct copy of joint hearing Exhibit 99.

        69.      Attached as Exhibit PPP is a true and correct copy of joint hearing Exhibit 102.

        70.      Attached as Exhibit QQQ is a true and correct copy of joint hearing Exhibit 104.

        71.      Attached as Exhibit RRR is a true and correct copy of joint hearing Exhibit 105.

        72.      Attached as Exhibit SSS is a true and correct copy of joint hearing Exhibit 107.




1042894 v1                                         4
             Case 1:17-cv-01727-GHW Document 42 Filed 09/03/19 Page 5 of 5




        73.      Attached as Exhibit TTT is a true and correct copy of joint hearing Exhibit 109.

        74.      Attached as Exhibit UUU is a true and correct copy of joint hearing Exhibit 110.

        75.      Attached as Exhibit VVV is a true and correct copy of joint hearing Exhibit 111.

        76.      Attached as Exhibit WWW is a true and correct copy of joint hearing Exhibit 112.

        77.      Attached as Exhibit XXX is a true and correct copy of joint hearing Exhibit 113.

        78.      Attached as Exhibit YYY is a true and correct copy of joint hearing Exhibit 114.

        79.      Attached as Exhibit ZZZ is a true and correct copy of joint hearing Exhibit 116.

        80.      Attached as Exhibit AAAA is a true and correct copy of joint hearing Exhibit 121.

        81.      Attached as Exhibit BBBB is a true and correct copy of joint hearing Exhibit 122.

        82.      Attached as Exhibit CCCC is a true and correct copy of joint hearing Exhibit 124.

        83.      Attached as Exhibit DDDD is a true and correct copy of joint hearing Exhibit 125.

        84.      Attached as Exhibit EEEE is a true and correct copy of joint hearing Exhibit 126.

        85.      Attached as Exhibit FFFF is a true and correct copy of joint hearing Exhibit 127.

        86.      Attached as Exhibit GGGG is a true and correct copy of joint hearing Exhibit 128.

        87.      Attached as Exhibit HHHH is a true and correct copy of joint hearing Exhibit 131.

        88.      Attached as Exhibit IIII is a true and correct copy of joint hearing Exhibit 132.

        89.      Attached as Exhibit JJJJ is a true and correct copy of joint hearing Exhibit 136.

        90.      Attached as Exhibit KKKK is a true and correct copy of joint hearing Exhibit 137.

        91.      Attached as Exhibit LLLL is a true and correct copy of joint hearing Exhibit 138.

        92.      Attached as Exhibit MMMM is a true and correct copy of joint hearing Exhibit 139.

                 I declare under penalty of perjury that the foregoing is true and correct. Executed

on September 3, 2019 in New York, New York.


                                                               ________/s__________________
                                                                     VALDI LICUL


1042894 v1                                         5
